DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 52-71 are allowed in this Office action.

Terminal Disclaimer
The terminal disclaimer filed on August 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. US 10515088, and Pat. No. US 10509836 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Brady (Pub. No. US 2010/0100543) teaches using user-generated metadata to arrive at a modified search index that emphasizes a relationship between documents selected by a user during a prior search session and salient terms of those documents. An initial search index is modified by adding a synthetic term and a synthetic document to terms and documents that are used to arrive at the elements of the index and by modifying the relevance scores to highlight one or more of the search 
ii)	Day et al. (Pub. No. US 2007/0050379) teaches highlighting entities in a display representation of a database query, result of a database query, and debugging message of a database query to indicate associations, statistics, trends, and/or different groupings. Due to conventional techniques used to write database queries, display results of database queries, and the large number of messages in a job log or trace upon executing a database query, these may be confusing. However, highlighting may be applied to the display representations consistent with the invention to indicate associations, statistics, trends, and/or different groupings generally increasing productivity and decreasing human error.
iii)	Alvino et al. (Pub. No. US 2007/0050379) teaches selecting and ordering groups of titles to present as recommendations. In one embodiment, for example, a method performed by one or more computing devices of an online services comprises selecting, for each of a plurality of row positions, a group of titles to fill the row position based at least in part on a relevance score computed for the group of titles. The relevance score is based at least in part on a personalized ranking for a particular user of titles in the groups in titles selected to fill the row positions. The groups of titles selected to fill to the row positions are presented as recommendations to the particular 
iv)	Reuther (Pat. No. US 8,386,469) teaches processing a query may include receiving a query from a user device; categorizing the query to identify one or more content sources; formatting the query according to one or more content source specifics for the one or more content sources; transmitting the formatted query for the one or more content sources to the one or more content sources; merging results in response to the formatted query from the one or more content sources based at least in part on one or more factors; and formatting the results for delivering to the user device.
v)	Stein et al. (Pub. No. US 2015/0074599) teaches a graphical user interface is provided, where the graphical user interface includes a plurality of rows, each of the plurality of rows corresponding to a different one of a plurality of information sources. Each of the plurality of rows may include a plurality of icons, each of the plurality of icons representing a different one of a plurality of content items available from the corresponding one of the plurality of information sources. Input may be received, where the input indicates at least one of a vertical navigation with respect to the plurality of rows or horizontal navigation with respect to the plurality of icons within one of the plurality of rows. The graphical user interface may be traversed or modified according to the input.
vi)	Brisebois et al. (Pub. No. US 2017/0308573) teaches multi-data source query implementation and aggregation. A data abstraction engine normalizes data schemas from multiple data sources based on the parameter requirements. A query controller schedules and runs normalized queries against each data sources independently and securely. An aggregator collects and merges the aggregates of the results into a single analysis. The query aggregation system communicates to various data sources including enterprise data silo(s) and personal data silo(s) to send queries and receive query results. The query sent to each data source may be specialized or tailored for the specific requirement of the data source.
vii)	Cunningham et al. (Pat. No. US 9,286,349) teaches dynamically searching a search domain. A first result set of data objects is presented. The first result set is obtained from a first search of a search domain having active and inactive data objects for first search features obtained from a source data object. An update is detected in the search domain. Key features are extracted from the source data object to be included in second search features when the update in the search domain is in the source data object. A second search of the updated search domain is performed for data objects having the second search features.
viii)	Goel et al. (Pub. No. US 2002/0103797) teaches a search may be performed by a web host and may include receiving at least one search term that then is compared with first electronic information within a first electronic information store to determine whether matches exist, where the first electronic information includes content provided by an internal source. The search term also is compared with second electronic information within a second electronic information store to determine whether matches exist, where the second electronic information includes content provided by an external source. 


Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 52-71:
In interpreting the currently filed claims, the prosecution history of the instant application and each of the related patent indicated in the Terminal Disclaimer above, and the prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 52, and 62.
Other dependent claims are also allowed based on their dependencies on claims 52, and 62.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                  August 20, 2021